
	
		III
		110th CONGRESS
		2d Session
		S. RES. 633
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Brownback (for
			 himself and Mr. Bunning) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  deterioration of respect for privacy and human rights in the People's Republic
		  of China before the 2008 Olympic Games in Beijing.
	
	
		Whereas, on July 13, 2001, the International Olympic
			 Committee announced the awarding of the 2008 Olympic Games to Beijing, People's
			 Republic of China;
		Whereas, prior to that announcement, the bidding documents
			 submitted by the Government of the People's Republic of China to the
			 International Olympic Committee stated, We are confident that the Games
			 coming to China not only promotes our economy, but also enhances . . . human
			 rights.;
		Whereas those documents also stated, There will be
			 no restrictions on journalists in reporting on the Olympic Games. . . . There
			 will be no restriction concerning the use of media material produced in China
			 and intended principally for broadcast outside.;
		Whereas Beijing's Action Plan for the Olympics states,
			 In the preparation for the Games, we will be open in every aspect to the
			 rest of the country and the whole world.;
		Whereas, on April 23, 2002, after the Olympic Games had
			 been awarded to Beijing, the President of the International Olympic Committee,
			 Jacques Rogge, said, We are convinced that the Olympic Games will
			 improve the human rights record [in China].;
		Whereas, on March 13, 2008, the United States Department
			 of State released the annual Country Reports on Human Rights Practices;
		Whereas the report on the People's Republic of China
			 states that in 2007 the Government of the People's Republic of China
			 tightened restrictions on freedom of speech and the press, particularly
			 in anticipation of and during sensitive events, including increased efforts to
			 control and censor the Internet;
		Whereas that report also states that in 2007 authorities
			 of the People's Republic of China monitored telephone conversations,
			 facsimile transmissions, e-mail, text messaging, and Internet
			 communications;
		Whereas, on July 29, 2008, Amnesty International released
			 a report entitled People's Republic of China: The Olympics
			 Countdown—Broken Promises, which finds, regarding the promises of the
			 Government of the People's Republic of China to the International Olympic
			 Committee in 2001, [T]here has been no progress towards fulfilling these
			 promises, only continued deterioration. . . . In fact, the crackdown on human
			 rights defenders, journalists and lawyers has intensified because Beijing is
			 hosting the Olympics.;
		Whereas, that report also states, Chinese
			 journalists continue to operate in a climate of official censorship and
			 control, with many still languishing in jail for reporting on issues deemed
			 politically sensitive. Internet controls have been increasingly tightened as
			 the Olympics approach with control, regulation and censorship extending to
			 various categories of internet users, including Internet Service Providers,
			 bloggers and website owners. Numerous websites have been closed down for
			 providing information deemed sensitive by the authorities. Internet users who
			 post such information risk detention, prosecution and
			 imprisonment.;
		Whereas, in April 2008, the Government of the People's
			 Republic of China issued an order requiring hotels to allow the Public Security
			 Bureau to install hardware devices and new software programs on the hotel
			 networks that are designed to send sensitive information about users, including
			 foreign visitors and journalists, to the Public Security Bureau;
		Whereas, on July 29, 2008, Agence France-Presse reported
			 that China will censor the Internet used by foreign media during the
			 Olympics . . . reversing a pledge to offer complete media freedom at the
			 games, citing confirmation by Sun Weide, spokesman for the Beijing
			 Olympic Organizing Committee;
		Whereas the Olympic Charter states that the mission of the
			 International Olympic Committee is to promote a positive legacy from the
			 Olympic Games to the host cities and host countries;
		Whereas, on December 25, 2007, the Vice-President of the
			 International Olympic Committee, Thomas Bach, stated, The Games can act
			 as a catalyst and contribute to the opening of a society.; and
		Whereas, on March 23, 2008, the President of the
			 International Olympic Committee, Jacques Rogge, stated that the Olympic Games
			 are a force for good: Now, therefore, be it
		
	
		That the Senate—
			(1)calls upon the
			 Government of the People's Republic of China—
				(A)to rescind the
			 order requiring hotels to allow the Public Security Bureau to install hardware
			 and software on the hotel networks; and
				(B)to refrain from
			 targeting, on the basis of information collected from Internet monitoring, any
			 individual who visits websites related to politics or human rights or who
			 expresses opinions related to politics or human rights in electronic
			 communication;
				(2)expresses grave
			 concern regarding the deterioration of respect for human rights in the People's
			 Republic of China leading up to the Beijing Olympics;
			(3)notes that the
			 behavior of the Government of the People's Republic of China violates several
			 international conventions to which the country is a signatory, violates the
			 Government's commitments to the International Olympic Committee, and is
			 contrary to longstanding Olympic tradition and spirit; and
			(4)remains concerned
			 for the safety and privacy of international visitors and journalists traveling
			 to the People's Republic of China for the Beijing Olympics, in particular
			 visitors and journalists involved in documenting human rights abuses and
			 promoting human rights improvements.
			
